Citation Nr: 0729825	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unable to work due to the 
severity of his service-connected disabilities.  The record 
reflects that service connection is in effect for bilateral 
sensorineural hearing loss, evaluated as 40 percent 
disabling; post-traumatic complex partial seizures, evaluated 
as 40 percent disabling; and for tinnitus, evaluated as 10 
percent disabling.  The combined schedular evaluation is 70 
percent.  The veteran has work experience with the United 
States Postal Service, and he completed two years of college.

In a statement signed in January 2004 by a VA physician 
providing certification of an employee's serious illness, it 
was indicated that the veteran's condition was potentially of 
lifetime duration, but that it would be re-evaluated in March 
2004.  She added that the veteran was incapacitated from 
January to March 2004.  

A private physician reported in March 2004 that the veteran 
had a moderate to severe loss in both ears.  He concluded 
that even though the veteran used amplification, he was still 
rendered handicapped in most social situations.

The veteran was examined for his seizures by the VA in April 
2004.  He related that his seizures begin with a funny 
sensation of a smell of burning and then his head gets fuzzy 
and he loses awareness for several minutes.  The veteran also 
described a different type of seizure where he had jerking or 
myoclonus of the left, greater than the right, arm.  His 
seizures were said to have a varying frequency, at times one 
every other month.  The veteran added that in January, he had 
a series of funny smells occurring three to four times a day.  
He also asserted that the episodes of jerking occurred once 
every three months.  The veteran stated that he was unable to 
perform his work because he had been working a night shift 
and his seizures were worse when he was sleepy from working 
his shift.  The impression was epilepsy, with two different 
seizure types and poorly controlled seizures.  

VA outpatient treatment records disclose that the veteran was 
seen in April and June 2004 for follow-up of epilepsy.  It 
was noted that the veteran had been adjusting the dosage of 
Dilantin on his own.  It was reported that at 500, his level 
was toxic, but that at 400, he had increased seizures.  He 
was now taking 450, with some sensation of feeling drunk 
after his morning dose.  

There is no medical evidence of record dating after 2004.  
Thus, a contemporaneous VA examination would assist in 
deciding the claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AMC/RO for action as 
follows:

1.  The AMC/RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his seizures and 
hearing loss since 2004.  After securing 
the necessary authorizations for release 
of this information, the AMC/RO should 
seek to obtain copies of all treatment 
records referred to by the veteran.

2.  The veteran should then be afforded 
VA audiometric and neurologic 
examinations to determine the nature and 
severity of his hearing loss, tinnitus 
and seizure disorder.  The examiners 
should comment on the impact the 
veteran's service-connected disabilities 
have on the veteran's ability to obtain 
or retain gainful employment, without 
regard to his age.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the AMC/RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

